Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 21-cv-61902

  BRIAN ROSADO,

        Plaintiff,

  vs.

  DIRECT OFFICE SOLUTIONS, INC., and
  RONALD R. BOEHM, individually,

        Defendants.
  __________________________________________/

                                         COMPLAINT

        Plaintiff BRIAN ROSADO (“Plaintiff”), by and through undersigned

  counsel, hereby respectfully files this Complaint against DIRECT OFFICE

  SOLUTIONS, INC. (“DOS”) and RONALD R. BOEHM (“Boehm”), individually

  (collectively hereinafter referred to as “Defendants”) and allege as follows:

                                        Introduction

        1.     This is an action by Plaintiff against Defendants for damages in

  connection to claims for unpaid overtime wages pursuant to the Fair Labor

  Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”); damages due to retaliation in

  violation of the FLSA, 29 U.S.C. § 215(a)(3); and for damages relating to unfair

  and deceptive practices under the Florida Deceptive and Unfair Trade Practices

  Act (“FDUPTA”).

        2.     Plaintiff seeks money damages, reasonable attorneys’ fees and costs,

  and all other remedies, including injunctive relief, allowable by law.
  1|Page
                                     PERERA ALEMÁN, PLLC
                       12555 Orange Drive · Second Floor · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.PBA-Law.com · Phone (786) 485.5232
Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 2 of 16




                           Parties, Jurisdiction and Venue

        3.     Plaintiff is a former employee of Defendants, and at all material

  times resided in Broward County, Florida.

        4.     Defendant DOS, a for-profit corporation operating out of Broward

  County, Florida, was at all material times authorized to conducts its for-profit

  business in Florida, as well as other states, and it is otherwise sui juris.

        5.     Defendant Boehm was at all times material hereto the owner and

  operator of the corporate Defendant for the relevant time period. Defendant

  Boehm ran or otherwise oversaw the day-to-day operations of the corporate

  Defendant, was involved in establishing the business of the corporate Defendant,

  had supervisory authority over Plaintiff, was partially or totally responsible for

  paying Plaintiff’s wages, and had the power to separate Plaintiff from his

  employment.

        6.     Defendants were Plaintiff’s direct employers, joint employers, and

  co-employers.

        7.     Venue is proper in this Court because Defendants transact business

  in this District, Defendants maintain a principal place of business in this

  District, Defendants employed Plaintiff in this District, and the claims arose

  within the District.

        8.     All conditions precedent to this action have been satisfied by

  Plaintiff, waived by Defendants, or occurred.




  2|Page
                                     PERERA ALEMÁN, PLLC
                       12555 Orange Drive · Second Floor · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.PBA-Law.com · Phone (786) 485.5232
Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 3 of 16




     A. Plaintiff’s Employment With Defendants.

          9.    Plaintiff began working for Defendants during September of 2020.

          10.   During the entirety of his employment with Defendants, Plaintiff

  worked as a non-exempt “warehouse manager”.

          11.   Plaintiff, at all material times, was paid an hourly rate of $17.00,

  and then later, $19.00. These rates were set by Defendants

          12.   Plaintiff worked for Defendants until his termination on April 2,

  2021.

          13.   During his employment, Plaintiff solely worked for Defendants and

  no other entity or business.

          14.   During his employment, Plaintiff had to follow Defendants’ rules,

  policies, and procedures.

          15.   During his employment, Plaintiff’s schedules and working periods

  were set by Defendants.

          16.   During his employment, Plaintiff wore a uniform as dictated by

  Defendants.

          17.   During his employment, Plaintiff was paid directly and not to any

  business or corporate entity.

          18.   During his employment, Defendants provided Plaintiff with all the

  tools and materials to do his job.




  3|Page
                                     PERERA ALEMÁN, PLLC
                       12555 Orange Drive · Second Floor · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.PBA-Law.com · Phone (786) 485.5232
Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 4 of 16




        19.    During Plaintiff’s employment, he routinely worked beyond forty

  (40) hours per week but Defendants only paid Plaintiff at a straight time rate

  ($19.00) instead of a time-and-a-half rate for his overtime work.

        20.   Defendants paid Plaintiff this improper overtime rate despite

  knowing such rate of pay was in violation of the FLSA.

        21.   During Plaintiff’s employment, Defendants classified Plaintiff as a

  1099 independent contractor.

        22.   Defendants classified Plaintiff as a 1099 independent contractor

  despite Plaintiff being hired directly by Defendants and working as an employee.

        23.   Indeed, Defendants classified Plaintiff as a 1099 independent

  contractor, along with similarly classifying other individuals, to avoid paying

  overtime wages (which would result in higher invoices to Defendants’ clients),

  dodge payment of FICA, and evade required workplace insurance (workers’

  compensation).

        24.   This false designation meant Plaintiff was saddled with financial

  concerns related to FICA payments and improper overtime wages.

        25.   Eventually, in early March of 2021, Plaintiff raised his concerns

  about the false independent contractor designation to his immediate supervisor,

  “Owen”, who directed Plaintiff to speak with Defendant Boehm.

        26.   After speaking with “Owen”, Plaintiff spoke with Defendant Boehm

  about both the independent contractor designation and the missing/improper

  overtime payments.


  4|Page
                                    PERERA ALEMÁN, PLLC
                      12555 Orange Drive · Second Floor · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-Law.com · Phone (786) 485.5232
Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 5 of 16




        27.   In response, no investigation occurred to delve into Plaintiff’s

  complaints. Rather, Plaintiff was summarily terminated from his employment.

        28.   Plaintiff retained undersigned counsel and is obligated to pay his

  counsel reasonable attorneys’ fee and court costs for all services rendered.

     B. Defendants’ Business and Interstate Commerce

        29.   The primary purpose of DOS is to provide services related to office

  furniture (new and used), space planning and design, and delivery and

  installation for commercial customers.

        30.   Under information and belief, Plaintiff alleges that DOS’ gross

  annual revenue exceeded $500,000.00 during 2020 and is expected to exceed

  $500,000.00 during 2021.

        31.   DOS customarily and regularly bought and sold goods and services

  that crossed state lines.

        32.   At all relevant times, DOS employed two or more employees that

  customarily, continually, and regularly handled goods and materials that i) were

  purchased from a person or entity outside the state of Florida and/or ii) were

  purchased in Florida but had previously traveled through interstate commerce.

        33.   Upon information and belief, DOS obtained and solicited funds from

  non-Florida sources, accepted funds from non-Florida sources, used telephonic

  (or other electronic) transmissions going over state lines to do its business,

  transmitted funds outside the State of Florida, used electronic means to market




  5|Page
                                    PERERA ALEMÁN, PLLC
                      12555 Orange Drive · Second Floor · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-Law.com · Phone (786) 485.5232
Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 6 of 16




  and run their business in a way that was not limited to Florida, and otherwise

  regularly engaged in interstate commerce during the relevant period.

        34.    DOS, upon information and belief, accepts checks, wire transfers,

  and other forms of payments that are made or processed outside the state of

  Florida, and did so during the relevant period.

        35.    DOS is an employer engaged in interstate commerce and subject to

  the FLSA.

     C. Boehm’s Employment of, and Failure to Properly Pay, Plaintiff

        36.    During      the      relevant       period,       Boehm          was    Plaintiff’s

  manager/supervisor as well as the general operator of the business.

        37.    During    Plaintiff’s    employment,          Boehm       acted    as   Plaintiff’s

  supervisor/manager, provided Plaintiff with his work duties, gave feedback on

  the work Plaintiff performed for Defendants, had the ability to discipline Plaintiff,

  was responsible for recording, calculating, and paying Plaintiff’s work hours, and

  ultimately made the decision to not allow Plaintiff to continue working.

        38.    On or about April 2, 2021, Boehm made the decision to not allow

  Plaintiff to continue working for Defendants.

        39.    Boehm intentionally refused to pay Plaintiff overtime wages he was

  owed under the FLSA and continued to do so after Plaintiff complained about

  the same.

        40.    Boehm is partially or totally responsible for paying Plaintiff’s wages.




  6|Page
                                     PERERA ALEMÁN, PLLC
                       12555 Orange Drive · Second Floor · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.PBA-Law.com · Phone (786) 485.5232
Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 7 of 16




        41.   Boehm must be considered Plaintiff’s employer, joint employer, or

  co-employer for purposes of the FLSA as the term employer is defined by 29

  U.S.C. § 203.

                              COUNT I
         OVERTIME VIOLATION BY DIRECT OFFICE SOLUTIONS, INC.
                UNDER THE FAIR LABOR STANDARDS ACT

        42.   Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 41 above as if fully set forth herein.

        43.   As part of its business, DOS purchased goods and materials that

  traveled through interstate commerce.

        44.   These goods and materials were customarily, continually, and

  regularly handled by two or more employees, including Plaintiff.

        45.   Upon information and belief, DOS obtained and solicited funds from

  non-Florida sources, accepted funds from non-Florida sources, used telephonic

  transmissions going over state lines to do its business, transmitted funds outside

  the State of Florida, used electronic means to market and run its business in a

  way that was not limited to Florida, and otherwise regularly engaged in interstate

  commerce during the relevant period.

        46.   DOS, upon information and belief, accepted credit card payments,

  wire transfers, and other forms of payments made or processed outside the state

  of Florida during the relevant.




  7|Page
                                    PERERA ALEMÁN, PLLC
                      12555 Orange Drive · Second Floor · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-Law.com · Phone (786) 485.5232
Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 8 of 16




          47.    During his employment with DOS, Plaintiff worked overtime hours

  for which he was not compensated at a rate of no less than one-and-one-half his

  regular rate of pay as required by the FLSA.

          48.    DOS did not properly compensate Plaintiff for his overtime despite

  knowledge of the overtime hours Plaintiff worked.

          49.    Plaintiff is owed unpaid overtime compensation pursuant to the

  FLSA.

          50.    In addition, DOS is liable for double the overtime amounts owed as

  liquidated damages under the FLSA as a result of its intentional and willful

  violations for up to the three-year statute of limitations afforded by the FLSA.

          WHEREFORE, Plaintiff respectfully requests that the Court:

            a. Enter judgment for Plaintiff against DOS under the FLSA;

            b. Award Plaintiff actual damages for the unpaid overtime wages;

            c.   Award Plaintiff liquidated damages;

            d. Award Plaintiff his attorneys’ fees and costs;

            e.   Award Plaintiff all recoverable interest; and

            f.   Award any other relief this Honorable Court deems just and proper.

                               COUNT II
          OVERTIME VIOLATIONS AGAINST RONALD R. BOEHM UNDER
                    THE FAIR LABOR STANDARDS ACT

          51.    Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 41 above as if fully set forth herein.




  8|Page
                                      PERERA ALEMÁN, PLLC
                        12555 Orange Drive · Second Floor · Davie, FL 33330
                       300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             www.PBA-Law.com · Phone (786) 485.5232
Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 9 of 16




          52.   Boehm operated the day-to-day activities of Defendants’ business,

  had supervisory authority over Plaintiff, had control/access to Plaintiff’s records

  for work hours, and was partialy or totally responsible for paying Plaintiff’s

  wages.

          53.   Boehm scrutinized Plaintiff’s work and controlled how Plaintiff did

  his job.

          54.   During Plaintiff’s employment with Defendants, Plaintiff worked for

  Defendants over 40 hours per week.

          55.   During his employment with Defendants, Plaintiff worked overtime

  hours for which he was not compensated at a rate of no less than one-and-one-

  half his regular rate of pay as required by the FLSA.

          56.   Plaintiff is owed unpaid overtime compensation pursuant to the

  FLSA.

          57.   Boehm did not compensate Plaintiff for his overtime despite his

  knowledge of the overtime hours Plaintiff worked.

          58.   Boehm is also jointly and severally liable for double the overtime

  amounts owed as liquidated damages under the FLSA as a result of his

  intentional and willful violation of the FLSA for up to the three-year statute of

  limitations afforded by the FLSA.

          WHEREFORE, Plaintiff respectfully requests that the Court:

             a. Enter judgment for Plaintiff against Boehm under the FLSA;

             b. Award Plaintiff actual damages for the unpaid wages;


  9|Page
                                     PERERA ALEMÁN, PLLC
                       12555 Orange Drive · Second Floor · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.PBA-Law.com · Phone (786) 485.5232
Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 10 of 16




                  c.   Award Plaintiff liquidated damages;

                  d. Award Plaintiff his attorneys’ fees and costs;

                  e.   Award Plaintiff all recoverable interest; and

                  f.   Award any other relief this Honorable Court deems just and proper.

                               COUNT III
         RETALIATION BY DEFENDANT DIRECT OFFICE SOLUTIONS, INC.
          UNDER THE FAIR LABOR STANDARDS ACT AS TO PLAINTIFF

           59.         Plaintiff re-alleges and incorporates by reference the allegations in

   paragraphs 1 through 41 as if fully set forth herein.

           60.         Plaintiff engaged in protected activity under the FLSA when he

   complained about unpaid overtime wages to Defendant Boehm.

           61.         Defendant DOS retaliated against Plaintiff because of his protected

   activity by terminating Plaintiff after his complaint about unpaid overtime wages.

           62.         Defendant DOS’ retaliatory conduct is intended to chill Plaintiff’s

   willingness to continue to enforce his rights under the FLSA. Indeed, Defendant

   DOS’ conduct is one where workers, like Plaintiff, are forced into one of two

   unenviable situations: 1) suffer to provide services without proper wages; or 2)

   become unemployed.

           63.         Reasonable workers would naturally be dissuaded from continuing

   to support an FLSA complaint or claim when faced with the retaliatory conduct

   Defendant DOS has engaged in.

           64.         Plaintiff has suffered mental and emotional distress, in addition to

   monetary loss, because of Defendant DOS’ retaliatory conduct.


   10 | P a g e
                                            PERERA ALEMÁN, PLLC
                              12555 Orange Drive · Second Floor · Davie, FL 33330
                             300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                                   www.PBA-Law.com · Phone (786) 485.5232
Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 11 of 16




           WHEREFORE, Plaintiff respectfully requests that the Court:

           a.     Enter judgment for Plaintiff against Defendant DOS under the FLSA;

           b.     Award Plaintiff actual damages for the lost wages and for lost

   future/front wages;

           c.     Award Plaintiff liquidated damages;

           d.     Award Plaintiff compensatory damages for mental and emotional

   distress;

           e.     Award Plaintiff his attorneys’ fees and costs;

           f.     Award Plaintiff all recoverable interest; and

           g.     Award any other relief this Honorable Court deems just and proper.

                                COUNT IV
               RETALIATION BY DEFENDANT RONALD R. BOEHM
            UNDER THE FAIR LABOR STANDARDS ACT AS TO PLAINTIFF

           65.    Plaintiff re-alleges and incorporates by reference the allegations in

   paragraphs 1 through 41 as if fully set forth herein.

           66.    Plaintiff engaged in protected activity under the FLSA when he

   complained about unpaid wages to Defendant Boehm.

           67.    Defendant Boehm retaliated against Plaintiff because of his

   protected activity by terminating Plaintiff after his complaint about unpaid

   overtime wages.

           68.    Defendant Boehm’s retaliatory conduct is intended to chill

   Plaintiff’s willingness to continue to enforce his rights under the FLSA. Indeed,

   Defendant Boehm’s conduct is one where workers, like Plaintiff, are forced into


   11 | P a g e
                                       PERERA ALEMÁN, PLLC
                         12555 Orange Drive · Second Floor · Davie, FL 33330
                        300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                              www.PBA-Law.com · Phone (786) 485.5232
Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 12 of 16




   one of two unenviable situations: 1) suffer to provide services without proper

   wages; or 2) become unemployed.

           69.     Reasonable workers would naturally be dissuaded from continuing

   to support an FLSA complaint or claim when faced with the retaliatory conduct

   Defendant Boehm has engaged in.

           70.     Plaintiff has suffered mental and emotional distress, in addition to

   monetary loss, because of Defendant Boehm’s retaliatory conduct.

           WHEREFORE, Plaintiff respectfully requests that the Court:

           a.      Enter judgment for Plaintiff against Defendant Boehm under the

   FLSA;

           b.      Award Plaintiff actual damages for the lost wages and for lost

   future/front wages;

           c.      Award Plaintiff liquidated damages;

           d.      Award Plaintiff compensatory damages for mental and emotional

   distress;

           e.      Award Plaintiff his attorneys’ fees and costs;

           f.      Award Plaintiff all recoverable interest; and

           g.      Award any other relief this Honorable Court deems just and proper.

                                    COUNT V
                FDUTPA CLAIM AGAINST DIRECT OFFICE SOLUTIONS, INC.

           71.     Plaintiff re-alleges and incorporates by reference the allegations in

   paragraphs 1 through 41 of his Complaint above as if fully set forth herein.



   12 | P a g e
                                        PERERA ALEMÁN, PLLC
                          12555 Orange Drive · Second Floor · Davie, FL 33330
                         300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                               www.PBA-Law.com · Phone (786) 485.5232
Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 13 of 16




           72.    The Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”),

   Flat. Stat. §501.204 et seq., renders unlawful unfair methods of competition,

   unconscionable acts or practices, and unfair or deceptive acts or practices in the

   conduct of any trade or commerce.

           73.    Through its business, DOS during all relevant times, has been

   engaged in trade or commerce as defined by FDUTPA.

           74.    During   Plaintiff’s employment           with DOS, DOS intentionally

   misclassified Plaintiff, a DOS employee, as an independent contractor.

           75.    In fact, DOS engaged in a pattern and practice of misclassification

   many of its employees as independent contractors.

           76.    DOS’ misclassification of employees as independent contractors,

   upon information and belief, continues to occur.

           77.    DOS’ consistent misclassification of employees has resulted in

   substantial cost savings to DOS and have provided DOS with an unfair

   competitive advantage against its competitors who comply with their legal

   obligations.

           78.    Among other things, DOS has avoided paying employer payroll

   taxes, general liability, contributing to the unemployment compensation fund,

   and paying for workers’ compensation insurance for all of its employees.

           79.    DOS’ misclassification has damaged Plaintiff by, among other

   things, depriving Plaintiff of overtime wages and exposing Plaintiff to higher tax

   obligations because DOS has not paid its share of payroll taxes.


   13 | P a g e
                                       PERERA ALEMÁN, PLLC
                         12555 Orange Drive · Second Floor · Davie, FL 33330
                        300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                              www.PBA-Law.com · Phone (786) 485.5232
Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 14 of 16




           80.    FDUTPA allows any “person” who has suffered a loss under the Act

   to file suit thereunder.

           81.    Plaintiff is, therefore, protected by FDUTPA.

           82.    Upon information and belief, DOS will continue to misclassify

   employees as independent contractors without court intervention.

           WHEREFORE, Plaintiff respectfully requests that the Court:

           a.     Enter judgment for Plaintiff against DOS;

           b.     Award Plaintiff damages under FDUTPA;

           c.     Enjoin DOS from further violations of FDUTPA;

           d.     Award Plaintiff his attorneys’ fees and costs;

           e.     Award Plaintiff all recoverable interest; and

           f.     Award any other relief this Honorable Court deems just and proper.

                                   COUNT VI
                     FDUTPA CLAIM AGAINST RONALD R. BOEHM

           83.    Plaintiff re-alleges and incorporates by reference the allegations in

   paragraphs 1 through 41, 72-82 of his Complaint above as if fully set forth

   herein.

           84.    During all relevant times, Boehm has been an owner and operator

   of DOS.

           85.    As an owner and operator of DOS, Boehm is personally responsible

   for devising the unlawful scheme to consistently misclassify DOS employees as

   independent contractors.



   14 | P a g e
                                       PERERA ALEMÁN, PLLC
                         12555 Orange Drive · Second Floor · Davie, FL 33330
                        300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                              www.PBA-Law.com · Phone (786) 485.5232
Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 15 of 16




           86.    Boehm devised the unlawful misclassification scheme to avoid

   paying employer payroll taxes, general liability, overtime wages, contributing to

   the unemployment compensation fund, and paying for workers’ compensation

   insurance for all DOS employees.

           87.    As the architect of the FDUTPA violations, Boehm is personally liable

   for his misconduct. See KC Leisure, Inc. v. Haber, 972 So. 2d 1069 (Fla. 5th DCA

   2008); Rollins, Inc. v. Heller, 454 So. 2d 580 (3rd DCA 1984).

           88.    Boehm’s misconduct directly caused Plaintiff damages.

           89.    The misclassification has damaged Plaintiff by, among other things,

   depriving Plaintiff of overtime wages and exposing Plaintiff to higher tax

   obligations because DOS has not paid its share of payroll taxes.

           90.    Upon information and belief, Boehm will continue to misclassify

   employees as independent contractors without court intervention.

           WHEREFORE, Plaintiff respectfully requests that the Court:

           a.     Enter judgment for Plaintiff against Boehm;

           b.     Award Plaintiff damages under FDUTPA;

           c.     Enjoin Boehm from further violations of FDUTPA;

           d.     Award Plaintiff his attorneys’ fees and costs;

           e.     Award Plaintiff all recoverable interest; and

           f.     Award any other relief this Honorable Court deems just and proper.

                                          JURY TRIAL

      Plaintiff hereby requests a trial by jury with respect to all claims so triable.


   15 | P a g e
                                       PERERA ALEMÁN, PLLC
                         12555 Orange Drive · Second Floor · Davie, FL 33330
                        300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                              www.PBA-Law.com · Phone (786) 485.5232
Case 0:21-cv-61902-XXXX Document 1 Entered on FLSD Docket 09/09/2021 Page 16 of 16




    Dated: September 9, 2021


                                           Respectfully submitted,

                                           /s/ J. Freddy Perera
                                           J. Freddy Perera, Esq.
                                           Florida Bar No. 93625
                                           freddy@pba-law.com
                                           Brody M. Shulman, Esq.
                                           Florida Bar No. 92044
                                           brody@pba-law.com

                                           PERERA ALEMÁN, PLLC
                                           12555 Orange Drive
                                           Second Floor
                                           Davie, Florida 33330
                                           Phone: 786.485.5232
                                           Attorneys for Plaintiff




   16 | P a g e
                                    PERERA ALEMÁN, PLLC
                      12555 Orange Drive · Second Floor · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-Law.com · Phone (786) 485.5232
